Franklin, C.
This case is between the same parties as Albertson v. State, ex rel., ante, p. 370, and is for assessments falling due subsequent to those sued for in that case. The same questions are insisted upon that were presented in that case. The only difference is that in this case a demurrer was filed to the complaint. But, that does not change the questions presented, because in that case, the demurrer being sustained to the answer, as it was in this, reached back to the complaint, and resulted the same as if it had been filed to the complaint. Upon the authority of that case the judgment in this case ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be and it is in all things affirmed, with costs.